DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 15 December 2021.

Response to Amendment
Claims 1-2, 5-6, and 8-11 have been amended. Claims 12-13 have been newly added. Claims 1-13 are pending.
In response to the filing of the replacement drawing sheets, the objections to the drawings that were presented in the previous action (Non-Final Rejection filed on 16 June 2021) are withdrawn. In response to amendments to the claims, the rejections of claims 1-11 under 35 USC 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 December 2021, with respect to the rejections of claims 1-3 and 5-10 under 35 USC 103 have been fully considered (Remarks, p. 12, lines 8-11) and are persuasive. The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Andrew Storaska on 14 March 2022.
The application has been amended as follows: 
Claim 1
Line 6: “a compressor (16) which introduces pressurized air by means of a pressure inlet valve”
Line 8: “a water tank (47) in communication with a lime container (7) and which feeds the”
Lines 11-12: “wherein the reactor (36) has a first end comprising a mouthpiece which comprises an outlet or an inlet for a product and a second end comprising a”
Claim 6
Line 1: “The nixtamalization system of claim 1,”
Claim 7
Line 1: “The nixtamalization system of claim 1, wherein the”
Claim 8
Line 1: “The nixtamalization system of claim 7,”
Claim 9
Lines 2-3: “wherein the water tank (47) has a structure layer to strengthen to protect the insulation layer
Claim 10
Line 1: “The nixtamalization system of claim 1,”
Lines 3-4: “water valve (30), the [[a ]]lime container (7) and to a calcium hydroxide hose (9) along with a calcium hydroxide connector (11) during a filling of the reactor (36)
Claim 11

Claim 13
Line 1: “A method of preparing a nixtamal using the electromechanical”
Line 3: “loading the reactor (36) with [[a ]]the product through the first end comprising the”
Line 5: “calcium hydroxide hose (9) and a calcium hydroxide connector (11) communicate with”
Lines 7-11: “cooking the product in the reactor (36) to produce the nixtamal; and
removing the nixtamal from the reactor (36) through the first end comprising the mouthpiece, wherein the first end is oriented in a downward position, and wherein a pressure outlet hose (26) communicates with the steam/pressure outlet valve (21) during the step of removing the nixtamal.”

REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-13. The concept of an electromechanical nixtamalization system comprising: 
a reactor that rotates about a rotation shaft comprising an inside container, a reactor insulation layer and a reactor resistor mounted inside the reactor, wherein the reactor is coupled to a reactor base by means of bearings; 
a compressor which introduces pressurized air by means of a pressure inlet valve; 
a water tank in communication with a lime container and which feeds the reactor by means of a calcium hydroxide inlet valve,
the water tank comprises a pressure inlet, and
wherein the reactor has a first end comprising a mouthpiece which comprises an outlet or an inlet for a product and a second end comprising a steam/pressure outlet valve (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides a nixtamalization system that comprises a reactor which is easily filled and emptied (p. 4, lines 13-14), a water tank for providing hot water to accelerate nixtamalization (p. 4, lines 20-21), and a means of recovering heat from generated steam (p. 4, lines 26-27).
The closest prior art is regarded to be Vaz Camera (US 2015/0296844 A1), which discloses an electromechanical nixtamalization system (Fig. 9; [0061]) comprising a horizontally rotating reactor 11 and a water solution/lime dispenser 9 (i.e., a reactor that rotates about a rotation shaft; a water tank). However, Vaz Camera only teaches a relief valve for releasing pressure from the reactor ([0064]), so no suggestion is made of a pressure inlet for the water solution/lime dispenser/water tank, and no suggestion is made to provide a reactor with a steam/pressure outlet valve on an opposite end of an outlet or an inlet for a product for the reactor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772